12‐3711
         USA v. DiFalco



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 


 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3       City of New York, on the 25th  day of   September, two thousand thirteen.
 4
 5       PRESENT:
 6                   RALPH K. WINTER,
 7                   JOHN M. WALKER, Jr.,
 8                   RICHARD C. WESLEY,
 9                         Circuit Judges. 
10       _____________________________________
11
12       United States of America,
13
14                               Appellee,
15
16                        v.                                         12‐3711‐cr
17
18       Antoinette Hodgson, AKA Dina,
19
20                               Defendant,
21
22       Joseph DiFalco,
23                         Petitioner‐Appellant.
24       _____________________________________
25
1    FOR APPELLEE:                              David I. Miller, Justin Anderson, Assistant
2                                               United States Attorneys, of Counsel, for Preet
3                                               Bharara, United States Attorney for the
4                                               Southern District of New York, New York, NY.
5
6    FOR PETITIONER‐APPELLANT:                  Michael H. Zhu, Law Office of Michael H. Zhu,
7                                               Esq. P.c., New York, NY.
8
9           Appeal from an order of the United States District Court for the Southern District

10   of New York (Sweet, J.).

11          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

12   AND DECREED that the order of the district court is AFFIRMED. 

13          Petitioner‐Appellant Joseph DiFalco appeals from an order of the district court

14   denying his motion, pursuant to Federal Rule of Civil Procedure 60(b), to vacate the

15   final forfeiture orders in a criminal case. We assume the parties’ familiarity with the

16   underlying facts, the procedural history of the case, and the issues presented for review.

17          We review the denial of Rule 60(b) relief for abuse of discretion. Grace v. Bank

18   Leumi Trust Co. of N.Y., 443 F.3d 180, 187 (2d Cir. 2006).  Rule 60(b) motions are

19   “generally not favored and [are] properly granted only upon a showing of exceptional

20   circumstances.” United States v. Intʹl Bhd. of Teamsters, 247 F.3d 370, 391 (2d Cir. 2001).

21          We are persuaded that no abuse of discretion occurred here. First, the district

22   court correctly found that DiFalco lacked standing to challenge the timeliness of claims

23   made by other third parties under 21 U.S.C. § 853(n).  Second, the decision to hold an



                                                   2
 1   ancillary hearing pursuant to § 853(n) is at the court’s discretion. See Pacheco v.

 2   Serendensky, 393 F.3d 348, 351 (2d Cir. 2004).  We find the court did not abuse this

 3   discretion in declining to hold such a hearing where the government did not contest the

 4   validity of DiFalco’s claim.  Where, as here, the movant fails to make even a colorable

 5   claim for Rule 60(b) relief, the district court is not required to consider evidence offered

 6   in support of that motion. See Rothenberg v. Kamen, 735 F.2d 753, 754 (2d Cir. 1984) (per

 7   curiam).  Finally, we find DiFalco’s remaining arguments that he was mistaken and

 8   misled about the terms of the settlement stipulation, and thus should not be held to the

 9   agreement, are without merit. See Hatalmud v. Spellings, 505 F.3d 139, 146‐47 (2d Cir.

10   2007).

11            Accordingly, we AFFIRM the order of the district court. 

12
13                                              FOR THE COURT: 
14                                              Catherine O’Hagan Wolfe, Clerk
15
16
17




                                                   3